     Case 1:20-cv-00258-RSK ECF No. 21, PageID.937 Filed 09/16/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION




REBECCA LYNN QUALE,

              Plaintiff,

v.                                                         Case No. 1:20-cv-258
                                                           Hon. Ray Kent

COMMISSIONER OF SOCIAL
SECURITY,

            Defendant.
__________________________________/



                                        JUDGMENT

              In accordance with the Opinion filed this date, the decision of the Commissioner is

AFFIRMED.

              IT IS SO ORDERED.



Dated: September 16, 2021                                  /s/ Ray Kent
                                                           United States Magistrate Judge
